Citation Nr: 0003276	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-01 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an eye disability, to 
include retinitis pigmentosis and bilateral aphakia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, L. G.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had verified active military service from July 
1951 to April 1953. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claim for entitlement to service connection for 
retinitis pigmentosis and bilateral aphakia. 

The veteran's video hearing in July 1998 was conducted before 
a Board member, who is no longer with the Board.  The veteran 
was allowed an opportunity to have another Board hearing, but 
in February 1999, he clarified that he no longer wanted a 
hearing.  He wrote that the Board should make its decision 
based on the July 1998 hearing.  

In May 1998, the veteran wrote that he requested that his 
claim be reopened for pension with aid and attendance.  This 
claim is referred to the RO for proper adjudication.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

By a rating decision dated May 1981, the RO denied service 
connection for an eye condition, specifically determining 
that myopia and retinitis pigmentosa were conditional or 
developmental conditions for which service connection could 
not be granted.  This was the last final decision regarding 
such issue.  See 38 U.S.C.A. § 7105 (West 1991).  

Thereafter, the VA Office of the General Counsel issued an 
opinion regarding when service-connection could be granted 
for disorders of congenital or developmental origin. 
VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General 
Counsel opinion 01-85 (March 5, 1985)).  The opinion held 
that retinitis pigmentosa was a disease considered by medical 
authorities to be of familial (or hereditary) origin, and 
that such disease, by its very nature preexisted the 
claimant's military service.  The opinion went on to hold 
that service connection for congenital, developmental or 
familial diseases (like retinitis pigmentosa) could be 
granted if manifestations of the disease in service 
constituted aggravation of the condition.  

When a provision of law or regulation creates a new basis of 
entitlement to veteran benefits, as through the 
liberalization of the requirements for entitlement to 
benefits, a claim under the new law or regulation is a claim 
separate and distinct from the claim previously denied prior 
to the liberalizing law or regulation.  See Spencer v. Brown, 
4 Vet.App. 283 (1993).  

Subsequent to the RO's May 1981 decision (which determined 
that retinitis pigmentosa was a conditional or developmental 
condition for which service connection could not be granted), 
the VA Office of General Counsel determined that service 
connection for retinitis pigmentosa could be granted if it 
was shown to have been aggravated in service.  VAOPGCPREC 82-
90 (July 18, 1990).  As the Office of General Counsel opinion 
created a new basis of entitlement to benefits, the veteran's 
claim for service connection for an eye disability, to 
include retinitis pigmentosis and bilateral aphakia is a 
separate claim from the claim denied in May 1981, and will be 
decided on the basis of the entire record.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may not decide a claim on a 
basis different from the basis on which the RO decided the 
claim, unless the Board first assures that the appellant has 
had notice and a fair opportunity to comment on the case.  
Bernard v. Brown, 4 Vet.App. 384 (1993).

The RO has not, to date, considered the veteran's claim for 
service connection for an eye disability with consideration 
of the VA Office of General Counsel opinion VAOPGCPREC 82-90 
(July 18, 1990), and the veteran was not provided with notice 
of such opinion or given an opportunity to comment.  Any 
review of the case by the Board regarding service connection 
for an eye disability to include retinitis pigmentosis and 
bilateral aphakia may prejudice the veteran.  

Therefore, prior to consideration of whether the veteran's 
claim is well-grounded, the veteran's claim must be remanded.  
Furthermore, if the veteran's claim is denied, the RO must 
provide notice to the veteran of the VA Office of General 
Counsel opinion VAOPGCPREC 82-90 (July 18, 1990) in a 
Supplemental Statement of the Case pursuant to 38 C.F.R. 
§ 19.31, and afford the veteran an opportunity to respond 
with argument/evidence.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain all relevant 
medical records regarding the veteran's 
eyes that have not yet been associated 
with the claims folder, both VA and non-
VA. 

3.  Thereafter, the veteran should be 
scheduled for a VA ophthalmological 
examination to ascertain the nature and 
etiology of any disorders of the eyes.  
The entire record, to include any 
evidence obtained in accordance with 
paragraph 2 above, should be made 
available to the examiner.  Based on the 
entire record, the examiner should 
provide answers to the following 
questions:

a.  State as precisely as possible 
diagnoses of all disorders involving 
the veteran's eyes, both right and 
left.  

b.  What is the etiology of all eye 
disorders diagnosed in question (a)?

c.  Please identify all diagnosed 
eye disorders identified in question 
(a) that are of familial or 
hereditary origin.  

d.  For all eye disorders which were 
determined to be of familial or 
hereditary origin in question (c), 
please review the veteran's service 
medical records, and respond to each 
of the following questions: (1) did 
the veteran suffer manifestations of 
any eye disorders from July 1951 to 
April 1953?; (2) if there were 
manifestations of an eye disorder 
from July 1951 to April 1953, did 
such manifestations constitute an 
increase in the severity of the eye 
disorder?; and (3) if such 
manifestations of an eye disorder 
from July 1951 to April 1953 
constituted an increase in the 
severity of the eye disorder, was 
the increase beyond the natural 
progress of the disorder?

All indicated testing in this regard 
should be accomplished.  The claims 
folder and a copy of this remand order 
should be made available to the examiner 
in conjunction with the examination.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner can not answer any of the above 
questions, he should so state.  

4.  After the development requested above 
has been completed, the RO must review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  

5.  The RO should next review the 
evidence of record and formally enter its 
decision regarding the issue of service 
connection for an eye disability, to 
include retinitis pigmentosa and 
bilateral aphakia.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case which discusses the VA Office of 
General Counsel opinion VAOPGCPREC 82-90 
(July 18, 1990).  After affording them an 
opportunity to respond, the case should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  





